Citation Nr: 0504207	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-19 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Newark, New Jersey.  In August 2002, the 
veteran's notice of disagreement was received and a statement 
of the case (SOC) was issued in April 2003.  The veteran 
perfected his appeal the following month.

The veteran failed to report for hearing scheduled in 
September 2003 before a decision review officer.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  Competent medical evidence does not link the veteran's 
currently diagnosed hepatitis C to a confirmed in-service 
risk factor.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence of record shows that the veteran was diagnosed 
with hepatitis C in January 2002 during a VA hospitalization.  
The veteran asserts that he is entitled to service connection 
for hepatitis C.  Service connection may be granted for a 
disability resulting from a disease or an injury incurred in 
or aggravated by service.  See 38 U.S.C.A. § 1110 (West 
2002).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Absent 
any independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Hepatitis C is the principal form of transfusion-induced 
hepatitis.  See Dorland's Illustrated Medical Dictionary 
(29th ed. 2000).  Transfusion is the transfer of blood or 
blood component from one individual to another individual.  
Id.  The veteran's DD Form 214 and service personnel records 
reflect that his military occupational specialty (MOS) was 
that of an infantryman.  Therefore, his MOS is not indicative 
of a specialty, such as that in the healthcare field, which 
would have in and of itself exposed the veteran to blood 
while in service.  

September 1995 correspondence from the veteran in connection 
with a different claim reflects that the veteran started 
using drugs after he left Vietnam, with heroin being his drug 
of choice.  His current VA treatment records show that he 
consistently denied intravenous drug use.  In fact, at the 
time of his January 2002 diagnosis, the veteran denied a 
history of intravenous drug use, tattoos, and blood 
transfusions.  A November 2002 VA treatment record shows that 
it was unclear how the veteran became infected.

While the veteran has consistently denied a history of blood 
transfusions in the context of receiving medical treatment 
for hepatitis C and his related end-stage liver disease, he 
now claims that he received a blood transfusion while on 
active duty as the result of a shrapnel wound.  The veteran 
has only alleged an in-service blood transfusion in 
connection with examinations conducted for and statements in 
support of this claim.  The veteran's service medical records 
do not show that he was treated for a shrapnel wound.  

In the instant case, the veteran's DD Form 214 veteran 
reveals that in addition to other awards, the veteran was 
awarded the combat infantry badge.  The combat infantry badge 
is indicative of combat.  Every reasonable doubt will be 
resolved in a combat veteran's favor regarding any 
satisfactory lay or other evidence of service incurrence or 
aggravation of an injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 2002).  Here, the veteran's statements in 
support of his current claim are clearly inconsistent with 
his statements to medical providers in which he denied any 
history of blood transfusions.  These inconsistent statements 
are also combined with a lack of any medals, such as a Purple 
Heart, being awarded for such an injury.  Nor had the veteran 
mentioned any such combat injury when chronicling stressful 
in-service incidents for a previous claim of entitlement to 
service connection for post-traumatic stress disorder.  As 
such, the Board finds that the veteran's statements are not 
satisfactory lay evidence of an in-service shrapnel wound and 
any associated blood transfusion alleged by the veteran.  

In a statement received in support of claim, the veteran 
asserted that he was exposed to blood by various means while 
he was in service and that blood getting into food, on 
clothing, and on skin was commonplace for "grunts in the 
field."  In addition to this general statement of exposure 
to blood, the veteran indicated that he had constant cuts 
caused by tree branches and when he and fellow servicemen 
took leeches off each other, they would stomp on the leeches 
and blood would spray all over everyone.  Other than his 
incredulous statement regarding blood spraying all over 
everyone due to stomping on leeches, the veteran's statement 
regarding in-service exposure to blood lacks the specificity 
required for any type of confirmation.

In December 2003, a VA examiner reviewed the veteran's claims 
folder, including service medical records and the reported 
risk factors contained in his treatment records, and 
indicated that there was no relationship between the 
veteran's current hepatitis C infection and any confirmed 
risk factors during the veteran's period of military service.

In addition, the Board notes that the veteran, as a 
layperson, is not qualified to render opinions as to medical 
diagnoses, etiology or causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998).  Therefore, his contention to that he 
contracted hepatitis C while on active duty is not competent 
evidence.

The weight of the credible and competent evidence 
demonstrates that the veteran's diagnosed hepatitis C is not 
linked by competent medical evidence to any confirmed 
incident or risk factor in service.  Accordingly, service 
connection is not warranted for hepatitis C.  As the 
preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As a final matter, the Board must address the notice and duty 
to assist requirements of VA.  Prior to initial adjudication 
of his claim, the veteran was notified via letter in May 2002 
of VA's duty to assist with his claim and of the evidence 
necessary to establish service connection.  The letter also 
informed him that VA would make reasonable efforts to obtain 
evidence relevant to his claim, to include such things as 
medical records, employment records or records from 
government agencies, but notified him that it was his 
responsibility to provide VA with enough information about 
the evidence so that a request could be made.  He was 
reminded that while VA would help him obtain evidence, 
ultimate responsibility for providing the information and 
evidence to support his claim remained with him.  He was 
specifically asked to submit the evidence requested, and it 
may be concluded the veteran was advised to submit any 
pertinent evidence in his possession for his service 
connection claim.  An additional May 2002 letter clearly and 
explicitly notified the veteran of the evidence necessary to 
establish service connection for hepatitis C and chronicled 
risk factors recognized by the medical community.  He was 
asked to give information, statements, or evidence of any 
such risk factor.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his claim and the resulting reports are of 
record.  See 38 C.F.R. § 3.159(c)(4) (2004).  Service medical 
records, VA treatment records, and a Social Security 
Administration (SSA) determination submitted by the veteran 
has been associated with his claims folder.  In September 
2004, the veteran's SSA records were requested.  An October 
2004 report of contact reflects that a call was made to SSA 
to verify the veteran's benefit.  The report shows that the 
veteran was in receipt of SSA disability benefits due to his 
chronic liver disease since February 2001.  While the 
veteran's SSA records are not in fact of record, the Board 
finds that any such evidence would not be material.  Here, 
the critical issue is the factual determination of whether 
the veteran has a confirmed in-service risk factor for 
hepatitis C.  Therefore a remand to obtain the veteran's SSA 
records containing medical determinations would serve no 
useful purpose and would only impose unnecessary burdens on 
VA and the veteran.  See Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board also notes that additional VA treatment records 
were associated with the veteran's claims folder in October 
2004, subsequent to the last supplemental SOC (SSOC) issued 
in the instant case.  While initial RO review of this 
evidence has not been waived, the Board notes that these 
records were obtained in connection with a different claim 
and a review of the records shows that much of the records 
are duplicates of evidence already of record.  New records 
that were obtained are themselves cumulative of information 
already of record.  Therefore, the Board concludes that a 
remand for initial RO consideration of the VA treatment 
records obtained for a different claim would service no 
useful purpose in this matter.  Id.  The veteran has not 
identified any additional evidence or authorized VA to obtain 
additional evidence on his behalf.  Therefore, the Board 
concludes that no further assistance to the veteran regarding 
development of evidence is required, and would be otherwise 
unproductive and futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for hepatitis C is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


